ON MOTION FOR CLARIFICATION
PER CURIAM.
Appellee’s motion for correction or clarification is granted. We withdraw our previous opinion filed September 11, 1992, and substitute the following therefor.
*566Appellant, Curtis Wilson Mathis, filed a petition for writ of habeas corpus in the trial court claiming entitlement to work and extra gain time under the holding in Waldrup v. Dugger, 562 So.2d 687 (Fla.1990). The trial court correctly determined that he was not entitled to relief under Waldrup for the crimes committed prior to July 1, 1978 and after June 14, 1983. The trial court also correctly determined that the appellant was not presently eligible for the relief afforded by Waldrup for the offense committed in January of 1981 and that any attempt to seek judicial review at this point in time is premature. Accordingly, we affirm the trial court’s denial of his petition.1
Appellant argues in his brief that he is entitled to additional basic gain time under the holding in Weaver v. Graham, 450 U.S. 24, 101 S.Ct. 960, 67 L.Ed.2d 17 (1981). Because this claim was not presented to the trial court, we do not address it herein.
BOOTH, SMITH and BARFIELD, JJ., concur.

. The trial court correctly noted that the appellant’s petition was actually a petition for writ of mandamus because appellant had not demonstrated that he would be entitled to immediate release,